


110 HR 1034 IH: To amend the National Guard Youth Challenge Program under

U.S. House of Representatives
2007-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1034
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2007
			Mr. Wilson of South
			 Carolina (for himself, Mr.
			 Alexander, Mr. Etheridge,
			 Mr. Smith of New Jersey,
			 Mr. Holt, Mr. Saxton, Mr.
			 Pastor, Mr. Melancon,
			 Mr. LaHood, and
			 Mr. Spratt) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend the National Guard Youth Challenge Program under
		  title 32, United States Code, to exclude nondefense funds made available by
		  other Federal agencies for the Program from the matching requirements of the
		  Program.
	
	
		1.Federal assistance for State
			 programs under the National Guard Youth Challenge Program
			(a)Federal share of
			 costs of state programsSubsection (d) of section 509 of title 32,
			 United States Code, is amended to read as follows:
				
					(d)Department of
				defense share of state program costsThe amount of assistance provided under
				this section to a State program of the Program for a fiscal year using funds
				appropriated directly to the Secretary of Defense may not exceed 60 percent of
				the costs of operating the State program during that year. However, nondefense
				funds made available or transferred to the Secretary of Defense by other
				Federal agencies to support the Program or provided directly by other Federal
				agencies in support of the Program shall not be subject to the matching-funds
				requirement imposed by the preceding
				sentence.
					.
			(b)Authorization of
			 appropriationsFor fiscal
			 year 2008, there is authorized to be appropriated to the Secretary of Defense
			 $97,527,200 to carry out the National Guard Youth Challenge Program under
			 section 509 of title 32, United States Code.
			
